UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4869



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOSE BARAJAS-MONTOYA,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:06-cr-00105-LMB)


Submitted:   March 9, 2007                 Decided:   April 11, 2007


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David J. Kiyonaga, Alexandria, Virginia, for Appellant.     Chuck
Rosenberg, United States Attorney, Patricia T. Giles, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          A jury convicted Jose Barajas-Montoya (“Barajas”) of one

count of illegally transporting illegal aliens in violation of 8

U.S.C. § 1324(a)(1)(A)(ii) (2000).     On appeal, Barajas claims the

evidence was insufficient to support the conviction because he did

not know the persons he was transporting were illegal aliens.    We

affirm the conviction and sentence.

          In a claim of insufficient evidence, the jury’s verdict

must be sustained if there is substantial evidence, taking the view

most favorable to the Government, to support it.     See Glasser v.

United States, 315 U.S. 60, 80 (1942).        We define substantial

evidence as evidence that a reasonable factfinder could accept as

adequate and sufficient to support a conclusion of guilt beyond a

reasonable doubt.   United States v. Alerre, 430 F.3d 681, 693 (4th

Cir. 2005), cert. denied, 126 S. Ct. 1925 (2006).   We must consider

circumstantial as well as direct evidence, and allow the government

the benefit of all reasonable inferences from the facts proven to

those sought to be established.      United States v. Tresvant, 677

F.2d 1018, 1021 (4th Cir. 1982).       We do not review credibility

determinations on appeal.   See Glasser, 315 U.S. at 80.

          The elements of a § 1324(a)(1)(A)(ii) violation are

“(1) the transporting or moving of an alien within the United

States, (2) that the alien was present in violation of law,

(3) that the defendant was aware of the alien’s status, and


                               - 2 -
(4) that the defendant acted willfully in furtherance of the

alien’s violation of the law.”        United States v. Barajas-Chavez,

162 F.3d 1285, 1287 (10th Cir. 1999).        Awareness of illegal status

can be shown by actual knowledge or reckless disregard for the fact

that the aliens were in the country illegally.              United States v.

Nolasco-Rosas, 286 F.3d 762, 765 (5th Cir. 2002).             It is only the

third element that Barajas challenges.

          Evidence showed Barajas was with some or all the illegal

aliens for about twenty-seven hours.         The evidence also showed no

one except for one passenger had any luggage.         The passengers were

dirty and smelled.    In addition, the passengers spoke Spanish and

discussed within Barajas’s earshot about their illegal entry into

the United States, including the use of “coyotes”.                    Barajas’s

partner questioned one person about police presence at a drop-off

point. If Barajas did not have actual knowledge of his passengers’

illegal   status,    the   evidence   supports      the     finding    he    was

deliberately   indifferent    to   the     facts,   which    showed     a   high

probability that the passengers were illegal aliens.              See United

States v. Zlatogur, 271 F.3d 1025, 1029 (11th Cir. 2001) (defining

reckless disregard in relation to transporting illegal aliens).

          Accordingly, we affirm the conviction and sentence.                We

dispense with oral argument because the facts and legal contentions




                                   - 3 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                      AFFIRMED




                              - 4 -